OFFICE   OF THE ATTORNEY GENERAL           OF TEXAS
                          AUSTIN




Honorable Nlh    P.nglia

Crlmiml Dietr lot Attorney
Longvlrv,. Texas
Dear sir:




                           mover   and no power t' rttorney.
                                     corporation  I mosey de-

                           “~UESTXOMS:
                              ------v-
                  this Company corn under Article #7047,
             Subdivision 15, known as 'money lenders,’
             and are they subject to the annual State
             tax of $150.00, and the County tax of 475.00,
             as occupation tax?
      “(2)   Do you construe       this article that they would
             co% under this        law, if nat under the abwe
Hanoreble Mike An&lln, page 2


              questiota, since the branch manager vi11 be
              an agent of the c>rporatl3n la lending its
              money, where he both lends and collects
              nonsy loaned and remits profits to the home
              orfloe of the oomp8nyT”
             Article           7047, Subdirislon            15, Revised Civil         Strt-
utt8,    1925, IS 48            f0ii0~8:

              51on4y          bndtr8.      --From   ortry      ptrs30,     firm,    as-
        sociation    oi persons, o? corporation vhosa busl-
        ntsu is     lending money ts agent or agents rm my
        corporotlon,    firm or sssoalatlon,   tither in this
        Stats or out of it, an 8nnual tu       of One Hundred
        r+irty Dollars    (#150.00).  Provided, that If an of-
        ilct 18 malnt4lnsd in more than one oounty, the
        atat. trx sh811 be payable in laoh county uhert
        an oftlot    18 ulntalwd:    and, provided, tUrthtr,
        that this Tcx shall not apply to persons, firms,
        or lssoolatlons who lend money 88 an lncldecit
        mrtly     to the real estate buslnsss, nor shall said
        tax apply to banks, tw banking lnstltut ldos rtgu-
        larly organlssd as such.’
          Ths Uhlvtrsal CIT Credit Corporation, a foreign cor-
poratlon, received a psrmlt to do buslntss in Texas irm the
Secretary of State 00 September 20, 1945, to ongage in busl-
noss In Texas for the follorlng purpowst
              “To tccunultto               tnd   lend,      purohtse     end deal
        in notos, mortgages ld other rsctlvablts,                            but
        vithout banking or discount prl+llsgts.”
              The Court OS Crlmlnal Appt818 lo the case of Mtrne
V. State,     75 S.W. (2d) 5153, construed the term mm3ne9lender”
85 r0ii0w8    3
              “:1x dms the evidence shou that Means Yas
        a ‘msneg lender’ vlthln the loeaniug of article
        7047, subd. 15, R.S. 1525. The ertlcle        referred
        to def lnes a money lender thus:      ‘Every persm,
        flrln or assoclat:on    of persons looting money 88
        agent or sgtnts for any corporation,      firm or as-
        sociation,  either la this Stats or out OS it,’ 1s
        a money lender.      It 1s clear that, if’ Means was
Hm?rsble   Mike Anglln,   race 3


     lotnlng his own money, tnd there la [10 trldtnce
     to \he contrary, he was not t ‘money ltnc?er. a
     ...
            It la fundamental lau that s oorpotatlon acts Only
through its offloers   or agents, ulthln the scope of their au-
thority,  tlthor express or lmpllod.    Sines one of the pur-
pos4s authorized by the permit Zssutd by the Stats of Terns
to the oorporatlon was to lsnd money OILnotes, mortgages,
and other rtotlrabltr,   ths lot of the branch manager In ltnd-
lng ths oorporatlon’s   own monty on automobiles as security
was tht sot of the corporation    In lending It8 own mo ne y l
                                                             ,nd
hsnct, under the decision in the cast cited nbovt, neither
the corporation nor the branch manager is subject to the pro-
visions of subdirision 15, Prtlclt    7047, R.C.S., 1925.
                                          Very truly       yours
                                     ATTORHEY
                                            OERERAL
                                                  OF TXAS


                                                * .    .
                                                           Pssistant
CID?
   :db